             IN THE UNITED STATES DISTRICT COURT FOR
                THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JONATHAN CULVER, THOMAS
HEAPE, ROY THOMAS EIDSON,
ANASTASIA COX, CORDELIA                   Civil Action No. 1:20-cv-03551-TWT
GOBER, and JOSHUA LAWSON,
individually and on behalf of all
similarly-situated persons,
                                          JURY TRIAL DEMANDED
       Plaintiffs,

v.

ATM RESPONSE, INC. and
CLAYTON BRASWELL,

       Defendants.

                     ORDER APPROVING COLLECTIVE
                         ACTION SETTLEMENT

       This case is before the Court for consideration of the Parties’ Joint Motion

for Order and for Stipulated Judgment Approving their Collective Settlement

Agreement (Doc. No. 55). The Parties seek approval of a Collective Settlement

Agreement (the “Agreement”) (Doc. No. 55-1) under the Fair Labor Standards Act,

29 U.S.C. §§ 201 et seq. (“FLSA”), in which the Plaintiffs allege Defendants

misclassified them as independent contractors and failed to pay them overtime at the

rate required by the FLSA when they worked over forty (40) hours a week. Plaintiff
Culver additionally alleges that he worked “off the clock,” resulting in additional

overtime damages, and Plaintiff Lawson alleges retaliation in violation of the FLSA.

The Agreement resolves the claims of all six Named Plaintiffs and 28 Opt-in

Plaintiffs (collectively, “Plaintiffs”). After reviewing the record and the joint

submission of the Parties, the Court APPROVES the Parties’ settlement and enters

the following Order.

      The Court reviews an FLSA settlement to ensure it is fair and reasonable. See

Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982)

(“Other than a section 216(c) payment supervised by the Department of Labor, there

is only one context in which compromises of FLSA back wage or liquidated damage

claims may be allowed: a stipulated judgment entered by a court which has

determined that a settlement proposed by an employer and employees, in a suit

brought by the employees under the FLSA, is a fair and reasonable [resolution] of a

bona fide dispute over FLSA provisions.”).

      Having reviewed the Agreement, the Court finds that the settlement is fair and

reasonable. The Court finds that the Agreement was negotiated at arm’s length by

represented Parties and is not the result of any collusion. The Agreement provides

for a total payment of $265,000.00. The Agreement provides that, of this total

amount, $180,353.84 will be paid out to Plaintiffs and that this amount represents


                                         2
approximately 134% of the overtime due to Plaintiffs when they were classified as

independent contractors during the statutory period, based on Plaintiffs’

calculations. The Agreement further provides for an additional payment to Plaintiff

Culver in the amount of $5,000 for his off the clock claim, an additional payment to

Plaintiff Lawson in the amount of $12,500 for his retaliation claim, and payment of

Plaintiffs’ attorneys’ fees and costs in the amount of $67,146.16.

      With respect to the payment to the Plaintiffs, based on the submissions of the

Parties, the Court finds that the amount is fair and reasonable. The Defendants deny

liability, deny willfulness as to any FLSA violations under 29 U.S.C. § 255, and

contend that they acted in good faith such that liquidated damages should not be

assessed. The settlement amount will compensate all Plaintiffs with an amount that

is approximately 134% of the overtime they are owed based on Plaintiffs’

calculations made analyzing Defendants’ records for the period of time within the

statute of limitations in which Plaintiffs were classified as independent contractors.

The agreed-upon settlement amount is the product of a good-faith compromise

between the Parties on disputed issues of law and fact reached through arm’s length

negotiations by experienced counsel.

      The Court further finds that the additional settlement payments to Plaintiffs

Culver and Lawson each represent a good-faith compromise of a disputed claim.


                                          3
      Finally, the Court finds that the attorneys’ fees and costs provided in the

Agreement are reasonable. The FLSA requires that the Court “shall, in addition to

any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee

to be paid by the defendant, and costs of the action.” 29 U.S.C. § 216(b). Fee awards

are mandatory for prevailing plaintiffs in FLSA cases. Kreager v. Solomon &

Flanagan, P.A., 775 F.2d 1541, 1542 (11th Cir. 1985). A party is a “prevailing

party” for purposes of an attorneys’ fee award if the party “succeeded on any

significant claim affording it some of the relief sought.” Texas State Teachers Ass’n

v. Garland Indep. Sch. Dist., 489 U.S. 782, 791 (1989). “As explained by the

Eleventh Circuit, when a statute or rule of law permits an award of reasonable

attorney’s fees to the prevailing party, a court should utilize the lodestar method in

computing the appropriate fees.” Grimes v. Se. Rests. Corp., No. 1:12-CV-150

(WLS), 2013 WL 4647374 (M.D. Ga. Aug. 29, 2013), citing Norman v. Hous. Auth.

of the City of Montgomery, Ala., 836 F.2d 1292, 1298–99 (11th Cir.1988).

      Here, the attorneys’ fees and costs are lower than the lodestar amount based

on Plaintiffs’ Counsel’s reasonable rates and hours worked, as well as Plaintiffs’

Counsel’s out-of-pocket costs. Plaintiffs’ Counsel, experienced FLSA lawyers,

achieved an excellent result for the Plaintiffs via the collective process, in a

settlement that will pay the Plaintiffs more than the overtime due for the statutory


                                          4
period. Plaintiffs’ Counsel have not received any compensation for their work in the

case and took the risk of no payment with an adverse outcome. Accordingly, the

Court finds that the factors used in evaluating attorneys’ fee awards in the Eleventh

Circuit support the amount requested.          See George v. Acad. Mortg. Corp.,

369 F. Supp. 3d 1356, 1376 (N.D. Ga. 2019).

      Therefore, the Parties’ Joint Motion for Order and for Stipulated Judgment

Approving their Collective Settlement Agreement is hereby GRANTED, the

settlement of the Parties is hereby APPROVED, and the terms of the Parties’

Agreement are hereby incorporated into this Order.

      Consistent with the terms of the Agreement, Defendants shall tender to

Plaintiffs and Plaintiffs’ Counsel all payments within the deadlines set forth in the

Agreement. The Court hereby enters final JUDGMENT in this case and, there

being no reason to delay entry of this final judgment, the Clerk of the Court is

ordered to enter this final judgment forthwith pursuant to Rule 54(b) of the Federal

Rules of Civil Procedure and terminate the file. The Court retains jurisdiction over

the action only to the extent necessary to oversee and enforce the terms of the

settlement.

      Following completion of the administration and payment of the settlement,

the Parties shall file a stipulation of dismissal with prejudice.


                                           5
SO ORDERED this ___         July
                8th day of ___________, 2021.


                           _______________________________
                           The Honorable Thomas W. Thrash, Jr.
                           Judge, United States District Court




                             6
